COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      BP Automotive LP d/b/a Bossier Dodge V. RML Waxahachie
                          Dodge, L.L.C.; RML Waxahachie Ford, L.L.C.; RLJ-McLarty-
                          Landers Automotive Holdings, L.L.C.; and RML Waxahachie GMC,
                          L.L.C.

Appellate case number:    01-12-00085-CV

Trial court case number: 10030B

Trial court:              87th District Court of Freestone County

Date motion filed:        10/03/14

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Huddle.


Date: December 2, 2014